Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Information Disclosure Statement
The Information Disclosure Statements filed on 5/26/2020 have been entered and considered. Initialed copies of the form PTO-1449 are enclosed with this action.  

Restriction/Election and Status of claims
On 12/19/2021, applicant elected, without traverse, LCID/E of Zea nicaraguensis SEQ ID NO: 6 (from SEQ ID NO: 4, 5, 6, 7 or 8); 
SEQ ID NO: 16 at position 330-337; and
CCP1 ortholog of Zea nicaraguensis of SEQ ID NO: 58 (from SEQ ID NO: 9, 57, 58, 59, 60, 61, 62, 63, 64, 65, or 66). 
In view of specification and claims 1 and 4 (claim 4 recites motifs and positions relative to SEQ ID NO: 4), SEQ ID NO: 4 is the LCID of Chlamydomonas reinhardtii, SEQ ID NO: 6 is an ortholog of SEQ ID NO: 4.  Thus, SEQ ID NO: 4 is also examined in the office action along with SEQ ID NO: 6. 
In view of specification and claim 26 (reciting SEQ ID NO: 9), SEQ ID NO: 58 is an ortholog of SEQ ID NO: 9. Thus, SEQ ID NO: 9 is also examined in the office action along with SEQ ID NO: 58. 
SEQ ID NOs: 5, 7-8, 57, 59-66 are withdrawn. 
The restriction is made final. 
Claims 2, 3, 6, 9-11, 14, 15, 19, 20, 22, 24, 27, 28, 33, 35, and 37-43 had been canceled. 

claims 1, 4, 5, 7, 8, 12, 13, 16-18, 21, 23, 25, 26, 29-32, 34, 36 are pending and examined in the office action. 


Priority
Instant application 16766789, filed 05/26/2020, is a national stage entry of PCT/US2018/062468, International Filing Date: 11/26/2018.
PCT/US2018/062468 Claims Priority from Provisional Application 62590793, filed 11/27/2017, and Provisional Application 62690148, filed 06/26/2018, which are granted. 

Claim Objections
Claims 1 and 26 are objected for informalities:
In claim 1, “LCID/E”, “LCID” and “LCIE” appear in a claim for the first time. The full names should be recited, followed by the abbreviation in a (). 
In claim 26, “CCP1” appears in a claim for the first time. The full name should be recited, followed by the abbreviation in a ().  
See the requirement of 37 CFR 1.71(a) for “full, clear, and exact terms”.  
Appropriate corrections are required. 

Claim Rejections - 35 USC § 112	
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 25 recites “Brassica species (e.g. B. napus (canola), B. rapa, B. juncea, and B. carinata)”.  
It is unclear if “e.g. B. napus (canola), B. rapa, B. juncea, and B. carinata” in the () mean to be claim limitations, or “Brassica species” is the claim limitation, the species in the () are merely examples of “Brassica species”.  Even if the species in the () meant to be examples of “Brassica species”, "for example" would still rendered the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
Appropriate correction is required. 
For compact prosecution, by BRI, “Brassica species” is treated as the claim limitation in the office action, the species in the () are not considered. 

Lacking written description 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  
Claims 1, 4, 5, 7, 8, 12, 13, 16-18, 21, 23, 25, 26, 29-32, 34, 36 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 

Claims are broadly drawn to genetically engineered land plants expressing genus of LCID/E proteins, the genetically engineered land plant comprising modified genes for the LCID/E protein, wherein the LCID/E proteins comprise LCID of Chlamydomonas reinhardtii of SEQ ID NO: 4, or genus of plant orthologs of LCID/E. 
Please Note that SEQ ID NO: 4 is not a land plant sequence.  Expressing SEQ ID NO: 4 or algae sequence in land plant is considered “modified gene for the LCID/E” in a land plant.   
The claimed functions of the genus of proteins or orthologs are increasing CO2 assimilation rate and/or decreasing transpiration rate, and increasing seed yield (as recited in claims 16-18, specification [0084]). 
To claim a genus under the written description requirement, the applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combinations thereof. 
By court’s statement in Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), a written description of an invention “requires a precise definition, such as a structure, formula, or chemical name, of the claimed subject matter sufficient to distinguish it from other materials”; further, a written description of a claimed genus requires a description of a representative number of species of the claimed genus, and one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  
Limiting CO2 inducible protein (LCID protein) Chlamydomonas reinhardtii. See “Sequence Matches” at the end of office action. 
The specification provides structure of SEQ ID NO: 4 by sequence listing.  The specification also provides examples of over-expressing SEQ ID NO: 4 in land plants (Examples 4-7, PG pub [0171]-[0205]). The functions of SEQ ID NO: 4 in increasing CO2 assimilation rate and/or decreasing transpiration rate, and increasing seed yield, have been demonstrated in transgenic plant expressing LCID or SEQ ID NO: 4 in prior art (see art rejections below).  
The specification also provides the structure of SEQ ID NO: 6 (ortholog of LCID from Zea nicaraguensis, 382 AA), by sequence listing.  
However, the specification does not describe expressing any plant orthologs of LCID/E or SEQ ID NO: 4 in any land plant, including SEQ ID NO: 6 (elected species of plant orthologs of LCID/E), not to mention to demonstrate any functions of increasing CO2 assimilation rate and/or decreasing transpiration rate, and increasing seed yield.  
In specification (Example 8, PG pub [0206]-[0212]), applicant uses BLAST only to identify LCID and LCIE orthologs in land plants, but does not provides any examples of in vivo or in vitro testing.  
Regarding the motifs in claim 4 (SEQ ID NO: 16 at position 330-337 being the elected species), applicant has not demonstrated that when each or in combination of the recited amino acids are conserved, deletion, substitution or insertion of amino acids in other position of SEQ ID NO: 1 would maintain the claimed function. 
In addition, SEQ ID NO: 6 only shares 49% sequence identity to SEQ ID NO: 4. See “Instant SEQ ID NO: 4 against instant SEQ ID NO: 6” in “Sequence Matches” at the end of office action. 
Friedberg (Automated protein function prediction--the genomic challenge. Brief. Bioinformatics. 7:225-242, 2006) teaches that homology-based transfer is not reliable for functional annotation even with high- alignment percentages (page 227, second column). Friedberg also teaches that identification Thus, the sequences and domains thereof obtained by algorisms of bioinformatics tools are not consistent or reliable.  
Recently, Wang et al (From Protein Sequence to Protein Function via Multi-Label Linear Discriminant Analysis. IEEE/ACM TRANSACTIONS ON COMPUTATIONAL BIOLOGY AND BIOINFORMATICS, VOL. 14, NO. 3, 503-513, 2017) teach that FASTA and Basic Local Alignment Search Tool (BLAST) are useful but have limitations. Because a duplicate of a gene could adopt a new function in response to selective pressure during evolution, function transfer by homology on such gene and its product could produce erroneous results (p503, left col, 2nd para). There is no literature addressing the issue which criterion and which algorithm is optimal for protein function prediction.  Moreover, genes evolve at different rates due to both uneven selection pressure on their functions and the inherent mutation rate of different species, which means that it is difficult to establish a similarity measure that is reliable in all cases (p504, left col, 1st para). Computational approaches to predict protein function is to assist biologist to discover new functional roles of proteins for experimental verification (p508, right col, last para). 
Thus, the sequences and percentage identical thereof obtained by algorisms of bioinformatics tools are not consistent or reliable.  Experimental data is the most reliable, specifically for new proteins and new functions. 
In this case, SEQ ID NO: 6 (elected species, and appear to be the invention by applicant) is a newly disclosed protein.  There is no published sequence similar to SEQ ID NO: 6, not to mention describe common structure feature associated to any function of the sequence.  


Regarding the description of a representative number of species, the analysis starts from claims 4. Claim 1 is broader in scope. 
SEQ ID NO: 4 is a polypeptide sequence of 478 amino acids.  For at least 60% overall sequence identity, up to 40%, or 191 amino acids, can be substituted, deleted, or added. Thus, (191+190+189+ ...... +3+2+1) amino acids can be substituted, deleted, or added.  In addition, each position can be substituted with 19 amino acids, and each peptide species of the genus can be 287-669 amino acids long.   
Again, claim 1 is broader in scope. 
Regarding claims 26 and 29, the orthologs of CCP1 can be a near infinite number. 
Thus, not only applicant claims an extremely large number of species, but also the sequences are heterologous in structure.  
Thus, SEQ ID NO: 4 does not describe the common structure feature of the genus of orthologs from plant particular land plant including SEQ ID NO: 6 (only 49% identical to SEQ ID NO: 4), and is not sufficient to represent the genus of orthologs from plant particular land plant including SEQ ID NO: 6.  SEQ ID NO: 9 does not describe the common structure feature of the genus of orthologs of CCP1, and is not sufficient to represent the genus of orthologs.  
Therefore, the application has not met either of the two elements of the written description requirement as set forth in the court’s decision in Eli Lilly, and has not shown her/his possession of the claimed genus.   
Dependent claims do not recite limitation(s) to cure the deficiencies.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1, 4-5, 12-13, 16, 21, 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Spalding (US 20130007916, published 1/3/2013, filed 6/28/2012), in view of Wang et al (An inorganic carbon transport system responsible for acclimation specific to air levels of CO2 in Chlamydomonas reinhardtii. PNAS 26:10110-10115, 2006), and Wang et al (The CO2 concentrating mechanism and photosynthetic carbon assimilation in limiting CO2: how Chlamydomonas works against the gradient. The Plant Journal 82, 429–448, 2015).  

LCID of Chlamydomonas reinhardtii of SEQ ID NO: 4, 
or 
(iii) an algal or plant ortholog of LCID/E; 
the LCID/E protein is localized to chloroplasts of the genetically engineered land plant based on a plastidial targeting signal.
Additional limitations: 
Wherein 
the modified gene for the LCID/E protein comprises (i) a promoter and (ii) a nucleic acid sequence encoding the LCID/E protein; 
the promoter is non-cognate with respect to the nucleic acid sequence encoding the LCID/E protein; and 
the modified gene for the LCID/E protein is configured such that transcription of the nucleic acid sequence encoding the LCID/E protein is initiated from the promoter and results in expression of the LCID/E protein.  
Please Note that SEQ ID NO: 4 is not a land plant sequence.  Expressing SEQ ID NO: 4 or algae sequence in land plant is considered “modified gene for the LCID/E” in a land plant.   
Dependent claims 
Claim 12: the promoter is a constitutive promoter.  
Claim 13: the promoter is a seed-specific promoter.  

Claims 21, 23, 25 limit claim 1, wherein the genetically engineered land plant is a food crop plant selected from the group consisting of maize, wheat, oat, barley, soybean, millet, sorghum, potato, pulse, bean, tomato, and rice; is a forage crop plant selected from the group consisting of silage corn, hay, and alfalfa; and is an oilseed crop plant selected from the group consisting of camelina, Brassica species (e.g. B. napus (canola), B. rapa, B. juncea, and B. carinata), crambe, Page 4 of 10soybean, sunflower, safflower, oil palm, flax, and cotton.   

Spalding teaches making transgenic/genetically engineered plants expressing low carbon dioxide inducible (LCI) proteins (abstract; claim 1). 
The low carbon dioxide inducible (LCI) proteins include LCID and LCIE ([0016], [0087]). 
Spalding teaches making transgenic/genetically engineered maize, alfalfa and soybean ([0020]), which are land plants, and read on the limitations of claims 21, 23 and 25. 
Using target sequences and promoters are routine method in the art. 
Spalding teaches that the LCI proteins function in chloroplasts ([0007], [0049], Example 5, [0267], fig 28), and suggest to include target peptides/proteins to lead the LCIs to plastids (chloroplast is one of the plastids) ([0155], [0175]).  
Spalding teaches using promoter including 35S promoter from cauliflower mosaic virus (CaMV) ([0150]), which is a viral promoter and unrelated/non-cognate to any LCI sequence from algae or from plant. 

Spalding teaches using promoter preferentially for initiating transcription in seeds ([0086]), reads on seed specific promoter, the limitation of claim 13. 
Spalding teaches the advantage of expressing the LCI proteins is to increase CO2 assimilation ([0272]). 
Spalding successfully made genetically engineered water plant (alga) (Examples 1-5, [0190]-[0278]), and demonstrated increasing CO2 assimilation rate and increased yield and biomass (Example 5, [0264]-[0278]). 
Regarding claim 16, Spalding teaches and demonstrated that the CO2 assimilation rate that is more than 5% higher than for a wild type Page 3 of 10plant that does not comprise the modified gene for the LCID/E protein ({0054], fig 33).  

Thus, Spalding teaches or suggests all of the claim limitations, except does not explicitly teach that the LCID or LCIE protein is SEQ ID NO: 4, or is algal or plant ortholog of the LCID or LCIE protein.  
Spalding nevertheless teach the detailed method of identifying orthologs of LCI proteins citing prior art ([0127]0-[0132]). 
Wang et al (2006) teach (disclose and characterize) a LCID sequence from Chlamydomonas reinhardtii (alga) that is 100% identical to instant SEQ ID NO: 4. SEQ ID NO: 4 is an algal LCID ortholog and comprises TGVQIHNW at position 330-337, the limitation of claim 4.   
See “Sequence Matches at the end of office action. TGVQIHNW at position 330-337 in bold. 
limitation of claim 5.   
Wang et al (2015) teach that LCID/SEQ ID NO: 4 of Wang et al (2006) is a candidate protein functioning for carbon uptake and carbon assimilation (p435, right col, 2nd para; p438, right col, 2nd para).  Wang et al (2015) additionally teach that LCID would increase rate of carbon fixation (p444, left col, 1st para).  
Wang et al (2015) teach that the CO2 concentrating mechanism (CCM) in eukaryotic algal CCM may have unique advantages for transferring a CCM to higher land plants, because eukaryotic algae and vascular land plants share close evolutionary relationships and similar photosynthetic and many other molecular characteristics (444, left col, 2nd para).  

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, one ordinary skill in the art would have recognized that SEQ ID NO: 4 was a LCID protein as taught by Wang (2006) and had the functioning for carbon uptake and carbon assimilation as taught by Wang (2015), and been motivated to apply using SEQ ID NO: 4/LCID as the LCI protein into the transgenic land plant as taught by Spalding et al, to achieve the same expected result of increasing CO2 assimilation rate as Spalding et al did.   
One ordinary skill in the art also would have been motivated to identity LCID/E orthologs from land plants by using the routine method as taught by Spalding et al, and express the orthologs in land plant for the same function.   Eukaryotic algae and vascular land plants share close evolutionary relationships and similar photosynthetic and many other molecular characteristics

Therefore, the invention would have been obvious to one ordinary skill in the art. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Spalding in view Wang (2006) and Wang (2015) as applied to claims 1 and 16 above, and further in view of wit et al (TRANSPIRATION COEFFICIENT AND TRANSPIRATION RATE OF THREE GRAIN SPECIES IN GROWTH CHAMBERS. JAARB. I.B.S. 73-81, 1961). 
Claims 1 and 16 have been analyzed above. 
Claim 17 limits claim 1, wherein the genetically engineered land plant has a transpiration rate that is at least 5% lower, than for a corresponding reference land plant that does not comprise the modified gene for the LCID/E protein.  
As analyzed above, Spalding in view of Wang (2006) and Wang (2015) demonstrated that the CO2 assimilation rate that is more than 5% higher than for a wild type Page 3 of 10plant that does not comprise the modified gene for the LCID/E protein, but are silent on the transpiration rate in the genetically modified plant.  
Spalding teach that over-expressing LCI proteins leads to increased dry mass production ([0182], [0195]). 
As analyzed above, Wang et al (2015) that expressing LCID would increase rate of carbon fixation.  
rd para). The assimilation rate and transpiration rate have a linear relationship (p73, last para).  Accordingly, if the dry matter increases, and the assimilation rate is increased by 5%, the transpiration rate would decrease by 5% accordingly.   If the assimilation rate is increased by 10%, the transpiration rate would decrease by 10% accordingly.   
Wit et al also teach the method of measuring transpiration rate (p74, 4th to 8th para). 
In this case, one ordinary skill in the art would have recognized that dry matter production equals the balance of net assimilation rate and transpiration rate, and that assimilation rate and transpiration rate have a linear relationship, as taught by Wit et al, and been motivated to measure the transpiration rate of the plant of Spalding using the method as taught by Wit et al, or to estimate transpiration rate by the assimilation rate and dry matter production as taught by Wit el et, to achieve the expected result.  The expectation of success would have been high, because the principle and the detailed method are taught by Wit et al. 
Therefore, the claim would have been obvious to one ordinary skill in the art. 

Claims 26, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Spalding in view Wang (2006) and Wang (2015) as applied to claim 1 above, and further in view of Schnell et al (US 20160326541, published 11/10/2016, filed 12/24/2014), 
	Claim 1 has been analyzed above. 
Claim 26 limits claim 1, the genetically engineered land plant further expresses a CCP1 mitochondrial transporter protein, wherein: the CCP1 mitochondrial transporter protein comprises: (i) CCP1 of Chlamydomonas reinhardtii of SEQ ID NO: 9 or (ii) an ortholog of CCP1; the CCP1 mitochondrial transporter protein is localized to mitochondria of the genetically engineered land plant based on a 
Claim 29 limits claim 26, wherein the ortholog of CCP1 comprises a plant CCP1 ortholog.  
Spalding additionally teach that CCP1 has similar effects on photosynthesis as LCID and LCIE do, and suggest to modify/exogenously express CCP1 alone with LCID and LCIE in the genetically engineered plants ([0012]-[0013]). 
Spalding in view Wang (2006) and Wang (2015) do not teach CCP1 sequence being SEQ ID NO: 9, and CCP1 expressed in mitochondria of the genetically engineered plants.  
Schnell et al teach (disclose and characterize) a CCP1 sequence from Chlamydomonas reinhardtii 100% identical to instant SEQ ID NO: 9 (SEQ ID NO: 6 of Schnell et al), See “Sequence Matches” at end of the rejection. 
Schnell et al teach that SEQ ID NO: 6 is a CCP1 sequence ([0201]). 
Schnell et al teach that CCP1 is a mitochondria transport protein ([0041]). 
Schnell et al further teach making transgenic/engineered plant expressing CCP1/SEQ ID NO: 6 ([0104], claim 15). 
Schnell et al also teach the method of identifying orthologs of CCP1 ([0070]).  
Given SEQ ID NO: 9 is taught and available, and the method of identifying orthologs is routine method, one ordinary skill in the art would have been able to identify and obtain plant orthologs of CCP1/SEQ ID NO: 9 using the exact method as taught by Schnell et al, the limitation of claim 29.   
separate construct comprising specific promoter (35S viral promoter, non-cognate to CCP1) driving CCP1 ([0021], fig 3). 
Schnell et al teach using target sequence to carry proteins to specific locations of the cell ([0088]). 
Schnell et al teach the method of transforming soybean, a land plant ([0182]-[0185]). 

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, one ordinary skill in the art would have recognized that CCP1 has similar effects on photosynthesis as LCID and LCIE do as taught by Spalding, and been motivated to make transgenic/engineered land plant comprising genes encoding both LCID and CCP1 as suggested by Spalding, by using the method of transformation as taught by Schnell et al, to achieve the expected additive effect of increasing photosynthesis.  One ordinary skill in the art would also have been motivated to target and express SEQ ID NO: 9, a characterized mitochondria CCP1 sequence, in mitochondria of the transgenic plant as taught by Schnell et al, to achieve the expected result.   
The expectation would have been high, because SEQ ID NO: 9 had been characterized as CCP1 the function of CCP1 in photosynthesis in plants had been taught as LCID had been.  The method of plant transformation of multiple genes is routine. Overexpressing CCP1 and LCID would have been expected to have the additive effect in photosynthesis.  
Therefore, the claims would have been obvious to one ordinary skill in the art. 

Claims 31-32, 34, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Spalding in view Wang (2006) and Wang (2015) as applied to claim 1 above, and further in view of Tsuji et al (Enzymological Evidence for the Function of a Plastid-Located Pyruvate Carboxylase in the Haptophyte . 
Claim 1 has been analyzed above.
Claim 31 limits claim 1, wherein the genetically engineered land plant further expresses a pyruvate carboxylase, the genetically engineered land plant comprising a modified gene for the pyruvate carboxylase, further wherein: the modified gene for the pyruvate carboxylase comprises 
(i) a further promoter and 
(ii) a nucleic acid sequence encoding the pyruvate carboxylase; the further promoter is non-cognate with respect to the nucleic acid sequence encoding the pyruvate carboxylase; and 
the modified gene for the pyruvate carboxylase is configured such that transcription of the nucleic acid sequence encoding the pyruvate carboxylase is initiated from the further promoter and results in expression of the pyruvate carboxylase.  
Claim 32 limits claim 31, wherein the pyruvate carboxylase comprises a bacterial pyruvate carboxylase.  
Claim 34 limits claim 31, wherein the pyruvate carboxylase comprises an algal pyruvate carboxylase.  
Claim 36 limits claim 31, wherein the pyruvate carboxylase comprises a pyruvate carboxylase that is desensitized to feedback inhibition from aspartic acid.  
Spalding in view Wang (2006) and Wang (2015) do not teach the genetically engineered land plant over expressing exogenous/modified pyruvate carboxylase.  
Spalding nevertheless suggest to modify/exogenously express LCID and LCIE alone with other genes in the genetically engineered plants ([0012]-[0013]). 
Tsuji et al teach that pyruvate carboxylase (PYC) plays important role non-photosynthetic organisms (p1042, abstract).
nd para; p1046, fig 4).   
Tsuji et al teach that the recombinant his-tagged PYC (EhPYC1) is from algae (p1042, abstract; p1044, right col, 2nd and 3rd paras), the limitation of claim 34.  
Tsuji et al also teach that aspartate inhibits PYC (p1047, left col, 1st para), and teach that the recombinant algal PYC (EhPYC1) is unique and is much less sensitive to aspartate in P4 pathway (p1048, right col, last para), the limitation of claim 36.   
One ordinary skill in the art would have recognized the role of pyruvate carboxylase in C4 pathway as taught and demonstrated by Tsuji et al, and been motivated to combining pyruvate carboxylase, particularly algal PYC that is less sensitive to aspartic acid in C4 pathway, alone with LCID and LCIE as suggested by Spalding, to achieve additional advantage, especially in plants having C4 pathway.  
The expectation would have been high, because Spalding in view Wang (2006) and Wang (2015) had taught and demonstrated the advantage of transgenic plant expressing LCID/E. Combining expressing pyruvate carboxylase would have been expected to add more advantages especially in C4 plants. 
In addition, applicant has not made any transgenic land plant over-expressing pyruvate carboxylase, not to mention that is de-sensitized to feedback inhibition of aspartic acid, not to mention in combination with LCID/E proteins, and not to mention demonstrated additive effect in photosynthesis. 
Therefore, the claims would have been obvious to one ordinary skill in the art. 


Remarks
In prior art, there are no close sequence matches to instant SEQ ID NO: 6 and to instant SEQ ID NO: 58.   The closest matches are about 62%.  Thus, claims 7-8, 30 are excluded from art rejection.  
Land plant expressing SEQ ID NO: 4 or any exogenous LCID or LCIE protein has not been explicitly made, Accordingly, the result of seed yield in claim 18 was not achieved, taught or suggested.  Thus, claim 18 is also excluded from art rejection. 
However, the above claims do not satisfy written description requirement, as analyzed above.  Applicant has not shown their possession of the claimed subject matter of above claims.  

Sequence Match

Against instant SEQ ID NO: 4

Q0Z9B8_CHLRE
ID   Q0Z9B8_CHLRE            Unreviewed;       478 AA.
AC   Q0Z9B8;
DT   22-AUG-2006, integrated into UniProtKB/TrEMBL.
DT   22-AUG-2006, sequence version 1.
DT   02-JUN-2021, entry version 58.
DE   SubName: Full=LciD {ECO:0000313|EMBL:ABG45801.1};
DE   SubName: Full=Limiting CO2 inducible protein {ECO:0000313|EMBL:EDP04142.1};
GN   Name=LCID {ECO:0000313|EMBL:EDP04142.1};
GN   ORFNames=CHLRE_04g222800v5 {ECO:0000313|EMBL:PNW84142.1},
GN   CHLREDRAFT_205996 {ECO:0000313|EMBL:EDP04142.1};
OS   Chlamydomonas reinhardtii (Chlamydomonas smithii).
OC   Eukaryota; Viridiplantae; Chlorophyta; core chlorophytes; Chlorophyceae;
OC   CS clade; Chlamydomonadales; Chlamydomonadaceae; Chlamydomonas.
OX   NCBI_TaxID=3055 {ECO:0000313|EMBL:ABG45801.1};
RN   [1] {ECO:0000313|EMBL:ABG45801.1}
RP   NUCLEOTIDE SEQUENCE.
RX   PubMed=16777959; DOI=10.1073/pnas.0603402103;
RA   Wang Y., Spalding M.H.;
RT   "An inorganic carbon transport system responsible for acclimation specific
RT   to air levels of CO2 in Chlamydomonas reinhardtii.";
RL   Proc. Natl. Acad. Sci. U.S.A. 103:10110-10115(2006).
RN   [2] {ECO:0000313|EMBL:EDP04142.1, ECO:0000313|Proteomes:UP000006906}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=CC-503 {ECO:0000313|Proteomes:UP000006906}, and CC-503 cw92 mt+
RC   {ECO:0000313|EMBL:EDP04142.1};
RX   PubMed=17932292; DOI=10.1126/science.1143609;
RA   Merchant S.S., Prochnik S.E., Vallon O., Harris E.H., Karpowicz S.J.,
RA   Witman G.B., Terry A., Salamov A., Fritz-Laylin L.K., Marechal-Drouard L.,
RA   Marshall W.F., Qu L.H., Nelson D.R., Sanderfoot A.A., Spalding M.H.,
RA   Kapitonov V.V., Ren Q., Ferris P., Lindquist E., Shapiro H., Lucas S.M.,
RA   Grimwood J., Schmutz J., Cardol P., Cerutti H., Chanfreau G., Chen C.L.,
RA   Cognat V., Croft M.T., Dent R., Dutcher S., Fernandez E., Fukuzawa H.,
RA   Gonzalez-Ballester D., Gonzalez-Halphen D., Hallmann A., Hanikenne M.,
RA   Hippler M., Inwood W., Jabbari K., Kalanon M., Kuras R., Lefebvre P.A.,
RA   Lemaire S.D., Lobanov A.V., Lohr M., Manuell A., Meier I., Mets L.,
RA   Mittag M., Mittelmeier T., Moroney J.V., Moseley J., Napoli C.,
RA   Nedelcu A.M., Niyogi K., Novoselov S.V., Paulsen I.T., Pazour G.,

RA   Schroda M., Stern D., Umen J., Willows R., Wilson N., Zimmer S.L.,
RA   Allmer J., Balk J., Bisova K., Chen C.J., Elias M., Gendler K., Hauser C.,
RA   Lamb M.R., Ledford H., Long J.C., Minagawa J., Page M.D., Pan J.,
RA   Pootakham W., Roje S., Rose A., Stahlberg E., Terauchi A.M., Yang P.,
RA   Ball S., Bowler C., Dieckmann C.L., Gladyshev V.N., Green P., Jorgensen R.,
RA   Mayfield S., Mueller-Roeber B., Rajamani S., Sayre R.T., Brokstein P.,
RA   Dubchak I., Goodstein D., Hornick L., Huang Y.W., Jhaveri J., Luo Y.,
RA   Martinez D., Ngau W.C., Otillar B., Poliakov A., Porter A., Szajkowski L.,
RA   Werner G., Zhou K., Grigoriev I.V., Rokhsar D.S., Grossman A.R.;
RT   "The Chlamydomonas genome reveals the evolution of key animal and plant
RT   functions.";
RL   Science 318:245-250(2007).
RN   [3] {ECO:0000313|EMBL:PNW84142.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=CC-503 cw92 mt+ {ECO:0000313|EMBL:PNW84142.1};
RG   Chlamydomonas Annotation Team;
RG   JGI Annotation Team;
RA   Merchant S.S., Prochnik S.E., Vallon O., Harris E.H., Karpowicz S.J.,
RA   Witman G.B., Terry A., Salamov A., Fritz-Laylin L.K., Marechal-Drouard L.,
RA   Marshall W.F., Qu L.H., Nelson D.R., Sanderfoot A.A., Spalding M.H.,
RA   Kapitonov V.V., Ren Q., Ferris P., Lindquist E., Shapiro H., Lucas S.M.,
RA   Grimwood J., Schmutz J., Grigoriev I.V., Rokhsar D.S.;
RT   "WGS assembly of Chlamydomonas reinhardtii.";
RL   Submitted (JUL-2017) to the EMBL/GenBank/DDBJ databases.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; DQ657194; ABG45800.1; -; mRNA.
DR   EMBL; DQ657195; ABG45801.1; -; mRNA.
DR   EMBL; DS496122; EDP04142.1; -; Genomic_DNA.
DR   EMBL; CM008965; PNW84142.1; -; Genomic_DNA.
DR   RefSeq; XP_001692192.1; XM_001692140.1.
DR   STRING; 3055.EDP04142; -.
DR   PRIDE; Q0Z9B8; -.
DR   EnsemblPlants; PNW84142; PNW84142; CHLRE_04g222800v5.
DR   GeneID; 5717873; -.
DR   Gramene; PNW84142; PNW84142; CHLRE_04g222800v5.
DR   KEGG; cre:CHLREDRAFT_205996; -.
DR   eggNOG; ENOG502S48Q; Eukaryota.
DR   HOGENOM; CLU_050303_0_0_1; -.
DR   OMA; FPHIAID; -.
DR   OrthoDB; 775347at2759; -.
DR   Proteomes; UP000006906; Chromosome 4.
DR   InterPro; IPR040703; LCIB/C_CA.
DR   Pfam; PF18599; LCIB_C_CA; 1.
PE   2: Evidence at transcript level;
KW   Reference proteome {ECO:0000313|Proteomes:UP000006906}.
FT   DOMAIN          128..360
FT                   /note="LCIB_C_CA"
FT                   /evidence="ECO:0000259|Pfam:PF18599"
SQ   SEQUENCE   478 AA;  50347 MW;  817D3FF0FAADB824 CRC64;

  Query Match             100.0%;  Score 2480;  DB 65;  Length 478;
  Best Local Similarity   100.0%;  
  Matches  478;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MPRTPFSRSVASQLASALEANLTQTSEPFAAPLWNAARPRMMSTIARSEGLLARSAAAPV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MPRTPFSRSVASQLASALEANLTQTSEPFAAPLWNAARPRMMSTIARSEGLLARSAAAPV 60

Qy         61 GALKPCSCGKAVCAGHCSCGRAFCPGGHSNSLSTSTAAQNQPAWATDARAPGLAERLAEV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GALKPCSCGKAVCAGHCSCGRAFCPGGHSNSLSTSTAAQNQPAWATDARAPGLAERLAEV 120

Qy        121 TKHFPTSLSVDDFMARVEVALAGYGFTGDNSIAMSNLCRDESCLILEDKIEAAFGSCFST 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TKHFPTSLSVDDFMARVEVALAGYGFTGDNSIAMSNLCRDESCLILEDKIEAAFGSCFST 180

Qy        181 HGLGGVLTCGVIGMKAGLSHSPVVGGKERYVFFSFPHIAIDSDGKVGAVSRPNRPGASAA 240

Db        181 HGLGGVLTCGVIGMKAGLSHSPVVGGKERYVFFSFPHIAIDSDGKVGAVSRPNRPGASAA 240

Qy        241 CGALIACMGDLKRDGLEANCKQPGVHDPLEPEYSILKQRIARRLAYEKINPLDCSLVDVT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 CGALIACMGDLKRDGLEANCKQPGVHDPLEPEYSILKQRIARRLAYEKINPLDCSLVDVT 300

Qy        301 KAAERVISADLEYLISKAVDPKKADYAVFTGVQIHNWAADLNNTDVPSLEFVGVGKSYVV 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 KAAERVISADLEYLISKAVDPKKADYAVFTGVQIHNWAADLNNTDVPSLEFVGVGKSYVV 360

Qy        361 VNGEKVHLDLEKVPALSPRQLQILASASASEGKAATAASTGKLVQEIPREYLMRRLGGAM 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 VNGEKVHLDLEKVPALSPRQLQILASASASEGKAATAASTGKLVQEIPREYLMRRLGGAM 420

Qy        421 SRSHSDGAAPAWGSYVRKASLNDPHAGAPQMDHPFEATAAPKEDAGASTTSFFWGKKK 478
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 SRSHSDGAAPAWGSYVRKASLNDPHAGAPQMDHPFEATAAPKEDAGASTTSFFWGKKK 478

Against instant SEQ ID NO: 6

A1YQZ1_VOLCA
ID   A1YQZ1_VOLCA            Unreviewed;       401 AA.
AC   A1YQZ1;
DT   06-FEB-2007, integrated into UniProtKB/TrEMBL.
DT   06-FEB-2007, sequence version 1.
DT   02-JUN-2021, entry version 13.
DE   SubName: Full=Low-CO2 inducible protein {ECO:0000313|EMBL:ABM47323.1};
DE   Flags: Fragment;
GN   Name=lciB {ECO:0000313|EMBL:ABM47323.1};
OS   Volvox carteri f. nagariensis.
OC   Eukaryota; Viridiplantae; Chlorophyta; core chlorophytes; Chlorophyceae;
OC   CS clade; Chlamydomonadales; Volvocaceae; Volvox.
OX   NCBI_TaxID=3068 {ECO:0000313|EMBL:ABM47323.1};
RN   [1] {ECO:0000313|EMBL:ABM47323.1}
RP   NUCLEOTIDE SEQUENCE.
RX   PubMed=17184518; DOI=10.1186/1471-2164-7-321;
RA   Nematollahi G., Kianianmomeni A., Hallmann A.;
RT   "Quantitative analysis of cell-type specific gene expression in the green
RT   alga Volvox carteri.";
RL   BMC Genomics 7:321-321(2006).
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; EF123093; ABM47323.1; -; Genomic_DNA.
DR   InterPro; IPR040703; LCIB/C_CA.
DR   Pfam; PF18599; LCIB_C_CA; 1.
PE   4: Predicted;
FT   DOMAIN          51..284
FT                   /note="LCIB_C_CA"
FT                   /evidence="ECO:0000259|Pfam:PF18599"
FT   NON_TER         1
FT                   /evidence="ECO:0000313|EMBL:ABM47323.1"
FT   NON_TER         401
FT                   /evidence="ECO:0000313|EMBL:ABM47323.1"
SQ   SEQUENCE   401 AA;  42539 MW;  FB3908D716768FBA CRC64;

  Query Match             62.6%;  Score 1241.5;  DB 88;  Length 401;
  Best Local Similarity   64.5%;  
  Matches  243;  Conservative   46;  Mismatches   81;  Indels    7;  Gaps    4;

Qy          2 CMGNHYHTSVGQQQ--AEAAMADDSPHAPSLTARHLEVAKHFPTAMGVDDFIARLEMALA 59
              | |:    |   |   |: | | |   || |  |  || ||||||: |||||:|:|:|||
Db          8 CEGHVQSMSTTSQSVLAQPAWAADE-RAPGLAERLSEVTKHFPTALSVDDFISRVEVALA 66

Qy         60 AYGFTGDNAIA MSNLCRDESCMILEDKIESVFGSCFSTHGLGGVLTCGVIGMGAGLSHSP 119
               |||||||:||||||||||||:|||||||: ||||||||||||||||||||: |||||||


Qy        120 VENGKERYVFFSFPHIAIDSEGKVGAIA RPNRPGASAACGALIKTMLDLKEEGVDAAVSS 179
              |  |||||||||||||||||:|||||::|||||||||||||||  : |||::|::| | :
Db        127 VVGGKERYVFFSFPHIAIDSDGKVGAVSRPNRPGASAACGALIACLGDLKKDGLEANVKA 186

Qy        180 PGAHDPLEPEYSILKSRIARRIKYEKMDISNMSLVDVTKVAERVITTDLEYLISKAVNPK 239
              || |||||||||||| |||||: ||      :||||:|| |||||::||||||||||:| 
Db        187 PGVHDPLEPEYSILKQRIARRLTYEGKKPQELSLVDITKAAERVISSDLEYLISKAVDPT 246

Qy        240 QADYAVVTGVQIHNWANDLEDERIPSMEFVAPARAYVVVNGEKIDLDLQQVPALSPRQLQ 299
              :||||| ||||||||| || :  :||:|||   ::||||||||: ||| :||||||||||
Db        247 KADYAVFTGVQIHNWAADLNNTDVPSLEFVGVGKSYVVVNGEKVHLDLSKVPALSPRQLQ 306

Qy        300 LLAAQSTQVVENSRSLTTGTPNSMLQEIPRDYLLNRLGGVNTSIHLDVEHQGPSWREYIK 359
              :||| |     : :: |      ::||||||||| ||||  :  |:|     |:|  |:|
Db        307 ILAAAS---AADGKAATAAAAGKLVQEIPRDYLLKRLGGAQSRSHVD-SSSSPAWGSYVK 362

Qy        360 TTFHDAHHNAPKMDEHF 376
              | : | :  ||:||  |
Db        363 TDYKDPYAGAPQMDHPF 379



Against instant SEQ ID NO: 9

RESULT 1
US-15-109-349-6
; Sequence 6, Application US/15109349
; Publication No. US20160326541A1
; GENERAL INFORMATION
;  APPLICANT: University of Massachusetts
;  APPLICANT:Schnell, Danny J.
;  APPLICANT:Canakci, Mine
;  APPLICANT:Paulose, Bibin
;  APPLICANT:DaCosta, Michelle
;  TITLE OF INVENTION: PLANTS WITH ENHANCED PHOTOSYNTHESIS AND METHODS OF MANUFACTURE
;  TITLE OF INVENTION:THEREOF
;  FILE REFERENCE: UMA0050US
;  CURRENT APPLICATION NUMBER: US/15/109,349
;  CURRENT FILING DATE: 2016-06-30
;  PRIOR APPLICATION NUMBER: US 61/922,141
;  PRIOR FILING DATE: 2013-12-31
;  NUMBER OF SEQ ID NOS: 11
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 6
;  LENGTH: 358
;  TYPE: PRT
;  ORGANISM: Chlamydomonas reinhardtii
US-15-109-349-6

  Query Match             100.0%;  Score 1838;  DB 16;  Length 358;
  Best Local Similarity   100.0%;  
  Matches  358;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MSSDAMTINESLMEVEHTPAVHKRILDILPGISGGVARVMIGQPFDTIKVRLQVLGQGTA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSSDAMTINESLMEVEHTPAVHKRILDILPGISGGVARVMIGQPFDTIKVRLQVLGQGTA 60

Qy         61 LAAKLPPSEVYKDSMDCIRKMIKSEGPLSFYKGTVAPLVGNMVLLGIHFPVFSAVRKQLE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LAAKLPPSEVYKDSMDCIRKMIKSEGPLSFYKGTVAPLVGNMVLLGIHFPVFSAVRKQLE 120

Qy        121 GDDHYSNFSHANVLLSGAAAGAAGSLISAPVELVRTKMQMQRRAALAGTVAAGAAASAGA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GDDHYSNFSHANVLLSGAAAGAAGSLISAPVELVRTKMQMQRRAALAGTVAAGAAASAGA 180

Qy        181 EEFYKGSLDCFKQVMSKHGIKGLYRGFTSTILRDMQGYAWFFLGYEATVNHFLQNAGPGV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 EEFYKGSLDCFKQVMSKHGIKGLYRGFTSTILRDMQGYAWFFLGYEATVNHFLQNAGPGV 240

Qy        241 HTKADLNYLQVMAAGVVAGFGLWGSMFPIDTIKSKLQADSFAKPQYSSTMDCLKKVLASE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 HTKADLNYLQVMAAGVVAGFGLWGSMFPIDTIKSKLQADSFAKPQYSSTMDCLKKVLASE 300

Qy        301 GQAGLWRGFSAAMYRAIPVNAGIFLAVEGTRQGIKWYEENVEHIYGGVIGPATPTAAQ 358
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GQAGLWRGFSAAMYRAIPVNAGIFLAVEGTRQGIKWYEENVEHIYGGVIGPATPTAAQ 358

Against instant SEQ ID NO: 58

A8IT08_CHLRE
ID   A8IT08_CHLRE            Unreviewed;       358 AA.
AC   A8IT08;
DT   04-DEC-2007, integrated into UniProtKB/TrEMBL.
DT   04-DEC-2007, sequence version 1.
DT   02-JUN-2021, entry version 87.
DE   SubName: Full=Low-CO2-inducible chloroplast envelope protein {ECO:0000313|EMBL:EDP04147.1};
GN   Name=CCP1 {ECO:0000313|EMBL:EDP04147.1};
GN   ORFNames=CHLRE_04g223300v5 {ECO:0000313|EMBL:PNW84152.1},
GN   CHLREDRAFT_189430 {ECO:0000313|EMBL:EDP04147.1};
OS   Chlamydomonas reinhardtii (Chlamydomonas smithii).
OC   Eukaryota; Viridiplantae; Chlorophyta; core chlorophytes; Chlorophyceae;
OC   CS clade; Chlamydomonadales; Chlamydomonadaceae; Chlamydomonas.
OX   NCBI_TaxID=3055;
RN   [1] {ECO:0000313|EMBL:EDP04147.1, ECO:0000313|Proteomes:UP000006906}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=CC-503 {ECO:0000313|Proteomes:UP000006906}, and CC-503 cw92 mt+
RC   {ECO:0000313|EMBL:EDP04147.1};
RX   PubMed=17932292; DOI=10.1126/science.1143609;
RA   Merchant S.S., Prochnik S.E., Vallon O., Harris E.H., Karpowicz S.J.,
RA   Witman G.B., Terry A., Salamov A., Fritz-Laylin L.K., Marechal-Drouard L.,
RA   Marshall W.F., Qu L.H., Nelson D.R., Sanderfoot A.A., Spalding M.H.,
RA   Kapitonov V.V., Ren Q., Ferris P., Lindquist E., Shapiro H., Lucas S.M.,
RA   Grimwood J., Schmutz J., Cardol P., Cerutti H., Chanfreau G., Chen C.L.,
RA   Cognat V., Croft M.T., Dent R., Dutcher S., Fernandez E., Fukuzawa H.,
RA   Gonzalez-Ballester D., Gonzalez-Halphen D., Hallmann A., Hanikenne M.,
RA   Hippler M., Inwood W., Jabbari K., Kalanon M., Kuras R., Lefebvre P.A.,
RA   Lemaire S.D., Lobanov A.V., Lohr M., Manuell A., Meier I., Mets L.,
RA   Mittag M., Mittelmeier T., Moroney J.V., Moseley J., Napoli C.,
RA   Nedelcu A.M., Niyogi K., Novoselov S.V., Paulsen I.T., Pazour G.,
RA   Purton S., Ral J.P., Riano-Pachon D.M., Riekhof W., Rymarquis L.,
RA   Schroda M., Stern D., Umen J., Willows R., Wilson N., Zimmer S.L.,
RA   Allmer J., Balk J., Bisova K., Chen C.J., Elias M., Gendler K., Hauser C.,
RA   Lamb M.R., Ledford H., Long J.C., Minagawa J., Page M.D., Pan J.,
RA   Pootakham W., Roje S., Rose A., Stahlberg E., Terauchi A.M., Yang P.,
RA   Ball S., Bowler C., Dieckmann C.L., Gladyshev V.N., Green P., Jorgensen R.,
RA   Mayfield S., Mueller-Roeber B., Rajamani S., Sayre R.T., Brokstein P.,
RA   Dubchak I., Goodstein D., Hornick L., Huang Y.W., Jhaveri J., Luo Y.,
RA   Martinez D., Ngau W.C., Otillar B., Poliakov A., Porter A., Szajkowski L.,
RA   Werner G., Zhou K., Grigoriev I.V., Rokhsar D.S., Grossman A.R.;
RT   "The Chlamydomonas genome reveals the evolution of key animal and plant
RT   functions.";
RL   Science 318:245-250(2007).
RN   [2] {ECO:0000313|EMBL:PNW84152.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=CC-503 cw92 mt+ {ECO:0000313|EMBL:PNW84152.1};
RG   Chlamydomonas Annotation Team;
RG   JGI Annotation Team;
RA   Merchant S.S., Prochnik S.E., Vallon O., Harris E.H., Karpowicz S.J.,
RA   Witman G.B., Terry A., Salamov A., Fritz-Laylin L.K., Marechal-Drouard L.,
RA   Marshall W.F., Qu L.H., Nelson D.R., Sanderfoot A.A., Spalding M.H.,
RA   Kapitonov V.V., Ren Q., Ferris P., Lindquist E., Shapiro H., Lucas S.M.,
RA   Grimwood J., Schmutz J., Grigoriev I.V., Rokhsar D.S.;
RT   "WGS assembly of Chlamydomonas reinhardtii.";
RL   Submitted (JUL-2017) to the EMBL/GenBank/DDBJ databases.
CC   -!- SUBCELLULAR LOCATION: Membrane {ECO:0000256|ARBA:ARBA00004141}; Multi-
CC       pass membrane protein {ECO:0000256|ARBA:ARBA00004141}.
CC   -!- SIMILARITY: Belongs to the mitochondrial carrier (TC 2.A.29) family.

CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; DS496122; EDP04147.1; -; Genomic_DNA.
DR   EMBL; CM008965; PNW84152.1; -; Genomic_DNA.
DR   RefSeq; XP_001692197.1; XM_001692145.1.
DR   STRING; 3055.EDP04147; -.
DR   TCDB; 2.A.29.8.14; the mitochondrial carrier (mc) family.
DR   PaxDb; A8IT08; -.
DR   PRIDE; A8IT08; -.
DR   EnsemblPlants; PNW84152; PNW84152; CHLRE_04g223300v5.
DR   GeneID; 5717878; -.
DR   Gramene; PNW84152; PNW84152; CHLRE_04g223300v5.
DR   KEGG; cre:CHLREDRAFT_189430; -.
DR   eggNOG; KOG0758; Eukaryota.
DR   HOGENOM; CLU_015166_16_3_1; -.
DR   InParanoid; A8IT08; -.
DR   OMA; NIVAPNF; -.
DR   OrthoDB; 1072378at2759; -.
DR   Proteomes; UP000006906; Chromosome 4.
DR   ExpressionAtlas; A8IT08; baseline.
DR   GO; GO:0016021; C:integral component of membrane; IEA:UniProtKB-UniRule.
DR   GO; GO:0000064; F:L-ornithine transmembrane transporter activity; IBA:GO_Central.
DR   GO; GO:1990575; P:mitochondrial L-ornithine transmembrane transport; IBA:GO_Central.
DR   Gene3D; 1.50.40.10; -; 1.
DR   InterPro; IPR018108; Mitochondrial_sb/sol_carrier.
DR   InterPro; IPR023395; Mt_carrier_dom_sf.
DR   Pfam; PF00153; Mito_carr; 3.
DR   SUPFAM; SSF103506; SSF103506; 1.
DR   PROSITE; PS50920; SOLCAR; 3.
PE   3: Inferred from homology;
KW   Membrane {ECO:0000256|ARBA:ARBA00023136, ECO:0000256|PROSITE-
KW   ProRule:PRU00282}; Reference proteome {ECO:0000313|Proteomes:UP000006906};
KW   Transmembrane {ECO:0000256|ARBA:ARBA00022692, ECO:0000256|PROSITE-
KW   ProRule:PRU00282}; Transmembrane helix {ECO:0000256|SAM:Phobius};
KW   Transport {ECO:0000256|RuleBase:RU000488};
KW   Viral envelope protein {ECO:0000313|EMBL:EDP04147.1};
KW   Virion {ECO:0000313|EMBL:EDP04147.1}.
FT   TRANSMEM        89..111
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        131..154
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   REPEAT          22..118
FT                   /note="Solcar"
FT                   /evidence="ECO:0000256|PROSITE-ProRule:PRU00282"
FT   REPEAT          131..231
FT                   /note="Solcar"
FT                   /evidence="ECO:0000256|PROSITE-ProRule:PRU00282"
FT   REPEAT          246..333
FT                   /note="Solcar"
FT                   /evidence="ECO:0000256|PROSITE-ProRule:PRU00282"
SQ   SEQUENCE   358 AA;  38331 MW;  5A862CB74BF7BDB1 CRC64;

  Query Match             62.1%;  Score 1142.5;  DB 65;  Length 358;
  Best Local Similarity   63.7%;  
  Matches  223;  Conservative   45;  Mismatches   77;  Indels    5;  Gaps    3;

Qy          9 MNDTLMEVEHTPPVHKRILDILPGVSGGVARIMVGQPFDTIKTRLQVLGAGTIGAQGMPA 68
              :|::|||||||| |||||||||||:||||||:|:|||||||| |||||| ||  |  :| 
Db          8 INESLMEVEHTPAVHKRILDILPGISGGVARVMIGQPFDTIKVRLQVLGQGTALAAKLPP 67

Qy         69 DMVYNNGMDCVRKMIKSEGPGSLYKGTVAPLLGNMVLLGIHFPTFTKTRAYLEQGDAPGT 128
                || : |||:||||||||| | ||||||||:||||||||||| |:  |  ||  |    
Db         68 SEVYKDSMDCIRKMIKSEGPLSFYKGTVAPLVGNMVLLGIHFPVFSAVRKQLEGDDHYSN 127

Qy        129 FSPWKILAAGAAAGAAGSVVSTPTELIRTKMQMVRKNNLMAQM-KGAAATLNPEENYKGN 187
              ||   :| :|||||||||::| | ||:|||||| |:  |   :  ||||:   || |||:


Qy        188 WDCAKKILRNHGLRGIYSGYVSTLLRDMQGYAWFFFGYEATI-HMMCTEG---KTKADLN 243
               || |:::  ||::|:| |: ||:||||||||||| |||||: | :   |    ||||||
Db        188 LDCFKQVMSKHGIKGLYRGFTSTILRDMQGYAWFFLGYEATVNHFLQNAGPGVHTKADLN 247

Qy        244 FLQVMGAGVIAGFGLWGSMFPIDTIKSKIQADSLSKPEFKGTMDCLKRSLAVEGHAGLWR 303
              :|||| |||:||||||||||||||||||:|||| :||::  ||||||: || || |||||
Db        248 YLQVMAAGVVAGFGLWGSMFPIDTIKSKLQADSFAKPQYSSTMDCLKKVLASEGQAGLWR 307

Qy        304 GVTAALWRAIPVNAAIFVAVEGTRQLIADTEESVDAFVNNLTGSGSTAAA 353
              | :||::||||||| ||:||||||| |   ||:|:     : |  :  ||
Db        308 GFSAAMYRAIPVNAGIFLAVEGTRQGIKWYEENVEHIYGGVIGPATPTAA 357


Instant SEQ ID NO: 4 against instant SEQ ID NO: 6

US-16-766-789-6
; Sequence 6, Application US/16766789
; Publication No. US20200370063A1
; GENERAL INFORMATION
;  APPLICANT: Yield10 Bioscience, Inc.
;  TITLE OF INVENTION: Genetically Engineered Land Plants that Express an LCID/E Protein
;  FILE REFERENCE: YTEN-57558
;  CURRENT APPLICATION NUMBER: US/16/766,789
;  CURRENT FILING DATE: 2020-05-26
;  NUMBER OF SEQ ID NOS: 80
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 6
;  LENGTH: 382
;  TYPE: PRT
;  ORGANISM: Zea nicaraguensis
US-16-766-789-6

  Query Match             49.8%;  Score 1236;  DB 20;  Length 382;
  Best Local Similarity   64.6%;  
  Matches  246;  Conservative   47;  Mismatches   76;  Indels   12;  Gaps    7;

Qy         84 CPGGHSNSLSTSTAAQN-QPAWATDA-RAPGLAERLAEVTKHFPTSLSVDDFMARVEVAL 141
              | | | :   ||   |  : | | |:  || |  |  || |||||:: ||||:||:|:||
Db          2 CMGNHYH---TSVGQQQAEAAMADDSPHAPSLTARHLEVAKHFPTAMGVDDFIARLEMAL 58

Qy        142 AGYGFTGDNSIAMSNLCRDESCLILEDKIEAAFGSCFSTHGLGGVLTCGVIGMKAGLSHS 201
              | |||||||:||||||||||||:|||||||: ||||||||||||||||||||| ||||||
Db         59 AAYGFTGDNAIA MSNLCRDESCMILEDKIESVFGSCFSTHGLGGVLTCGVIGMGAGLSHS 118

Qy        202 PVVGGKERYVFFSFPHIAIDSDGKVGAVSRPNRPGASAACGALIACMGDLKRDGLEANCK 261
              ||  |||||||||||||||||:|||||::|||||||||||||||  | ||| :|::|   
Db        119 PVENGKERYVFFSFPHIAIDSEGKVGAIA RPNRPGASAACGALIKTMLDLKEEGVDAAVS 178

Qy        262 QPGVHDPLEPEYSILKQRIARRLAYEKINPLDCSLVDVTKAAERVISADLEYLISKAVDP 321
               || |||||||||||| |||||: |||::  : ||||||| |||||: ||||||||||:|
Db        179 SPGAHDPLEPEYSILKSRIARRIKYEKMDISNMSLVDVTKVAERVITTDLEYLISKAVNP 238

Qy        322 KKADYAVFTGVQIHNWAADLNNTDVPSLEFVGVGKSYVVVNGEKVHLDLEKVPALSPRQL 381
              |:||||| ||||||||| || :  :||:|||   ::||||||||: |||::|||||||||
Db        239 KQADYAVVTGVQIHNWANDLEDERIPSMEFVAPARAYVVVNGEKIDLDLQQVPALSPRQL 298

Qy        382 QILASAS---ASEGKAATAASTGKLVQEIPREYLMRRLGGAMSRSHSD--GAAPAWGSYV 436
              |:||: |       :: |  :   ::|||||:||: ||||  :  | |     |:|  |:
Db        299 QLLAAQSTQVVENSRSLTTGTPNSMLQEIPRDYLLNRLGGVNTSIHLDVEHQGPSWREYI 358

Qy        437 RKASLNDPHAGAPQMD-HPFE 456
               | : :| |  ||:|| | ||
Db        359 -KTTFHDAHHNAPKMDEHFFE 378




Conclusion
No claim is allowed. 


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/
Examiner, Art Unit 1662